Citation Nr: 0311392	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
osteoporosis.


REPRESENTATION

Appellant represented by:	Gregory Ferguson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1981 to May 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 hearing officer decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted entitlement 
to service connection for osteoporosis effective from April 
25, 1997, but assigned a noncompensable rating.

The report of a February 2003 VA bones examination indicates 
that the appellant's service-connected osteoporosis may 
aggravate her degenerative disc disease.  The issue of 
entitlement service connection for degenerative disc disease 
aggravated by service-connected osteoporosis is referred to 
the RO for appropriate development.


REMAND

In January 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  In March 2003, after the additional 
development was completed, the Board provided notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903 (2002).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

In order to ensure due process to the appellant, this case 
must be REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  Specifically, 
the RO should issue the veteran a notice 
letter under the VCAA and informed that 
he has one year from the date of the 
letter to respond.  A decision will not 
be made on his appeal prior to that date 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.

2.  The RO should then readjudicate the 
appellant's claim in light of the 
evidence received since the June 1999 
Statement of the Case (SOC).  Thereafter, 
if the claim on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence, 
including an April 2, 2002 letter from 
the Board to the appellant and the report 
of a February 2003 VA bones examination, 
and discussion of all pertinent 
regulations, including regulations 
implementing the Veterans Claims 
Assistance Act of 2000 (VCAA). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


